As the motion court found, the findings recited in the Securities and Exchange Commission’s cease and desist order to which plaintiff consented and in the assurance of discontinuance it entered into with the Attorney General of the State of New York, which provided, inter alia, for the disgorgement by plaintiff of $148 million, “conclusively link the disgorgement to improperly acquired funds,” notwithstanding that plaintiff consented and agreed to these orders “without admitting or denying the findings [t]herein” (see Vigilant Ins. Co. v Credit Suisse First Boston Corp., 10 AD3d 528 [2004]). The fact that no judgments resulted from the negotiated settlements in which these findings were made does not affect the validity of the findings (see Reliance Group Holdings v National Union Fire Ins. Co. of Pittsburgh, Pa., 188 AD2d 47, 55 [1993], lv dismissed in part and denied in part 82 NY2d 704 [1993]).
We have considered plaintiffs remaining contentions and find them unavailing. Concur — Mazzarelli, J.R, Sweeny, Catterson, Freedman and Roman, JJ.